Citation Nr: 9905418	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to recognition as a former prisoner of war 
(POW).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals (Board) or by the United States 
Court of Veterans Appeals (Court) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The veteran had World War II service.

This appeal as certified to the Board of Veterans' Appeals 
(the Board) is from action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno on the 
issues identified on the front page of this decision.  

The initial VARO with jurisdiction, however, was Manila, The 
Philippines.

A statement is of record in the file, signed by the veteran, 
to the effect that he intended to travel to the Philippines 
in order to obtain evidence to support his POW status claim.

The veteran signed a VA Form 21-22 in 1994 on behalf of the 
New York State Division of Veterans Affairs; that apparently 
remains in effect.  

A notation is in the file from the Manila VARO dated in 
November 1998 to the effect that the veteran should be asked 
if he wished to assign representation to another organization 
since the New York State organization clearly would not be 
present to represent him at any hearing scheduled in Nevada.  

The outside of the claims folder is also flagged by the 
Manila VARO to the effect that a Peso rate issue is also 
pending in Manila and that subsequent to the Travel Board 
hearing, the case should be returned to Manila for 
appropriate review on that issue.  It is unclear as to the 
nature of that claim, whether it is or is not tied to the 
other certified issues shown on the front page of this 
decision, and/or whether it was intended that any Travel 
Board hearing, whether by video conference or not, would 
include such issue. 

In correspondence dated in December 1998, the veteran 
indicated his desire to attend a video teleconference hearing 
at the Las Vegas Ambulatory Care Center before a Member of 
the Board.  The veteran also indicated that he waived his 
right under 38 C.F.R. § 20.700 to an in-person hearing.  Such 
a hearing was scheduled for January 12, 1999.  A notation is 
in the file, initialed by a Member of the Board in 
Washington, D.C., that the veteran canceled the video 
conference hearing on that date.  

The above circumstances raise certain due process questions 
which must be addressed before further appellate review is 
undertaken.  To ensure full compliance with those due process 
requirements, the case is REMANDED for the following 
development:

1.  The Reno VARO, in cooperation with 
the Manila RO as required, should request 
complete clarification from the veteran 
as to (a) whether he still wishes to 
provide testimony at a hearing; and if 
so, whether he wishes it to be at the RO, 
or in Washington, and if the former, 
whether by video conferencing or before a 
Member of the Board at the RO [a Travel 
Board]; (b) what issues are to be 
addressed ; and (c) the nature of his 
designated representation, particularly 
if he intends to provide testimony at a 
personal hearing at a site that is not 
located in the state or even nearby the 
state where his representative now of 
record is located.

All facets of the above development must 
be confirmed in writing with copies 
placed in the claims file.

2.  Thereafter, the RO should 
procedurally address all issues in 
keeping with the expressed desires of the 
veteran, to include representation, 
addressing all appellate issues, and as 
they relate to a personal hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, as to any final 
outcome warranted in the case.  The veteran need take no 
action until so notified by the RO. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 4 -
